DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the Information Disclosure Statement (IDS), filed Feb. 18, 2020, Applicant appears to have provided Machine translations for the Specifications of JP-2004195461-A and CN-202482101-U, and the Specification, already in English, for WO-2020014218-A2.  The Drawings and Claims of these references might be useful over the course of prosecution.  In the interest of compact prosecution, the complete references are provided and made of record in the attached 892 form, along with appropriate machine translations.

Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-18 been renumbered 11-19 and the claim dependencies have been changed accordingly.  The renumbered claims follow.
1.  A water sanitization system suited for use in isolated, impoverished communities, comprising:
a transparent water tank with a transparent removable lid; and
a photocatalyzing surface having a titanium dioxide-coated substrate disposed within the water tank when the water tank contains water.

2.  The system of claim 1, wherein the photocatalyzing surface comprises at least one water-permeable surface.

3.  The system of claim 2, wherein the water permeable surface is in the form of a mesh.

4.  The system of claim 3, wherein the water permeable surface comprises a nested plurality of homologous structures.

5.  The system of claim 1, wherein photocatalyzing surface comprises at least one solid impermeable surface.

6.  The system of claim 5, wherein the solid impermeable surface is in the form of a sheet.

7.  The system of claim 6, wherein the solid impermeable surface comprises a nested plurality of homologous structures.

8.  The system of claim 1, wherein the photocatalyzing surface substrate is made of a non-reactive metal.

9.  The system of claim 8, wherein the non-reactive metal includes aluminum or steel.

10.  The system of claim 1, wherein the transparent water tank is made of polyethylene terephthalate (PET).

11.  The system of claim 1, wherein the transparent lid is made of polyethylene terephthalate (PET).

12.  The system of claim 1, further comprising a solar reflector.



14.  The system of claim 12, wherein the reflector is in the form of a hollow frustrum with an inside surface reflecting light toward a central axis.

15.  The system of claim 14, wherein the frustrum is in the form of a truncated hollow cone or hollow pyramid.

16.  The system of claim 15, wherein the hollow pyramid has a regular polygonal cross section.

17.  The system of claim 16, wherein the regular polygonal cross section is a triangle or square.

18.  The system of claim 12, wherein the reflector is in the form of a circular parabloid.

19.  The system of claim 12, wherein the solar reflector is made of a solid reflective material or plastic covered with a thin reflective coating on the interior surface.

Status of Claims
Claims 1-19 are pending in the application.

Specification
The disclosure is objected to because of the following.  Appropriate correction is required.
A).	The Original Disclosure appears to have misspelled “frustum” throughout, using the term “frustrum” instead (see Original Disclosure [0028]).
B).	The Original Disclosure appears to have misspelled “paraboloid” throughout, using the term “parabloid” instead (see Original Disclosure [0028]).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Objections
Claims 1-19 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 recites “the water tank” without the necessary antecedent basis.  Claim 1, at lines 3-4, should recite “the transparent water tank when the transparent water tank contains water,” to be consistent within Claim 1.
B).	Claim 3 recites “the water permeable surface” without the necessary antecedent basis.  Claim 3 should recite “the at least one water permeable surface,” to be consistent with Claim 2 upon which Claim 3 depends.  The change should be carried through any dependent claims.
C).	Claim 5 recites, “The system of Claim 1, wherein photocatalyzing surface comprises at least one solid impermeable surface.”  Claim 5 should recite, “The system of Claim 1, wherein the photocatalyzing surface comprises at least one solid impermeable surface.”
D).	Claim 6 recites “the solid impermeable surface” without the necessary antecedent basis.  Claim 6 should recite “the at least one solid impermeable surface,” to be consistent with Claim 5 upon which Claim 6 depends.
E).	Claim 11 recites “the transparent lid” without the necessary antecedent basis.  Claim 11 should recite “the transparent removable lid,” to be consistent with Claim 1 upon which Claim 11 ultimately depends. 
F).	Claim 13 recites “the reflector” without the necessary antecedent basis.  Claim 13 should recite “the solar reflector” to be consistent with Claim 12 upon which Claim 13 depends.

H).	Claim 14 recites “the reflector” without the necessary antecedent basis.  Claim 14 should recite “the solar reflector” to be consistent with Claim 12 upon which Claim 14 depends. 
I).	Claim 14 recites “a hollow frustrum,” which appears to be misspelled.  Claim 14 should recite “a hollow frustum.”
J).	Claim 15 recites “the frustrum” without the necessary antecedent basis.  Claim 15 should recite “the hollow frustum” to be consistent with Claim 14 upon which Claim 15 depends.
K).	Claim 18 recites “the reflector” without the necessary antecedent basis.  Claim 18 should recite “the solar reflector” to be consistent with Claim 12 upon which Claim 13 depends.
L).	Claim 18 recites “a circular parabloid,” which appears to be misspelled.  Claim 18 should recite “a circular paraboloid.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 1 recites
Claim 1.  A water sanitization system suited for use in isolated, impoverished communities, comprising:
a transparent water tank with a transparent removable lid; and


It is unclear from the body of the claim how the functional limitation of “sanitization” is met.  The suggestion is to amend the claim to recite:
Claim 1.  A water sanitization system . . . comprising . . . 
a photocatalyzing surface having a titanium dioxide-coated substrate disposed within the water tank when the water tank contains water and is then placed in the light for a sufficient amount of time to sanitize the water by the photocatalyzing surface reacting with dissolved oxygen in the water to produce reactive oxygen species, which then react with and decompose organic compounds in the water, and kill or inactivate pathogens to sanitize the water.
(See Original Disclosure [0026] and [0008] for support).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kurup (US-20140183141-A1, Jul. 3, 2014).
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1 and 10-11 – Kurup discloses a water sanitization system (Figures 5-6 and 8, and [0025]-[0026], [0028], [0044], and [0046]; and [0020] for “sanitization”) suited for use in isolated, impoverished communities (see [0035] and [0046], lines 1-5), comprising:
a transparent water tank with a transparent removable lid (Figures 5-6 and [0025]-[0026], particularly [0026] for the water tank / removable lid being in the form of “a PET water bottle” where PET is polyethylene terephthalate (see [0009], line 9), and [0045], particularly “vessels or containers 2 that are transparent to UV and visible light (such as PET water bottles)” for the terms “transparent”; and
a photocatalyzing surface (“photocatalytic composition”) having a titanium dioxide-coated substrate ([0020], for “TiO2–ZnO and Ag–TiO2–ZnO . . . cast into any form,” and Figures 5-6 and [0025]-[0026], for the “various substrates or solids that are coated with the . . . photocatalytic composition”) disposed within the [transparent] water tank (see above) when the [transparent] water tank contains water (Figure 6 and [0026] where the “photocatalytic composition [is] immersed in water inside a PET water bottle”).
Additional Disclosures Include:
Claim 10 – Kurup discloses the system of Claim 1, wherein the transparent water tank is made of polyethylene terephthalate (PET), as disclosed Figures 5-6 and [0025]-[0026], particularly [0026] for the water tank / removable lid being in the form of “a PET water bottle” where PET is polyethylene terephthalate (see [0009], line 9).  Also see [0044] and Figure 6, for “ . . . various substrates or solids can be coated with the lightweight and settable photocatalytic compositions 1 . . . and may be placed in contact with contaminated water in vessels or containers 2 that are transparent to UV and visible light (such as PET water bottles) . . . (FIG. 6)."
Claim 11 – Kurup discloses the system of Claim 1, wherein the transparent lid is made of polyethylene terephthalate (PET), as disclosed in Figures 5-6 and [0025]-[0026], particularly [0026] for the water tank / removable lid being in the form of “a PET water bottle” where PET is polyethylene terephthalate (see [0009], line 9).  Also see [0044] and Figure 6, for “ . . . various substrates or solids can be coated with the lightweight and settable photocatalytic compositions 1 . . . and may be placed in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 12-13 and 18-19 – Kurup discloses the system of Claim 1, further comprising a solar reflector.  Details follow.
Kurup further discloses an embodiment with a solar reflector in Figure 8 and at [0046], where the solar reflector is “parabolic trough reflectors 6 made of solar reflector film may be used to concentrate sunlight on the photocatalytic composite contained in the tubes” where the tube water containers are 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Kurup water tank / removable lid in the form of “a PET water bottle” disclosed in the Figure 6 embodiment (see [0026]), and add the solar reflector (“parabolic trough reflectors 6 made of solar reflector film”) disclosed in the Figure 8 embodiment (see [0046]), i.e.,
the system further comprising a solar reflector,
since Kurup states at [0046], that such a solar reflector is “used to concentrate sunlight on the photocatalytic composite (the disclosed photocatalyzing surface),” to better do the photocatalysis when the “contaminated water” within the system is “exposed to sunlight until the water is purified by photocatalysis.”
Additional Disclosures Include:
Claim 13 – Kurup discloses the system of Claim 12, wherein the [solar] reflector is in the form of a flat or concave sheet (“parabolic trough reflectors 6 made of solar reflector film,” see [0046]) that reflects sunlight through the clear sides of the container, i.e. the transparent water tank with a transparent removable lid (see Rejection for Claim 1), since the solar reflector is “used to concentrate sunlight on the photocatalytic composite (the disclosed photocatalyzing surface)” and the “contaminated water” within the system (i.e. container) is “exposed to sunlight until the water is purified by photocatalysis.”  (See Rejection for Claim 12 for motivation to add the solar reflector)
Claim 18 – Kurup discloses the system of Claim 12, wherein the [solar] reflector is in the form of a circular parabloid (“parabolic trough reflectors 6 made of solar reflector film,” see [0046]).  (See Rejection for Claim 12 for motivation to add the solar reflector)
Claim 19 – Kurup discloses the system of Claim 12, wherein the solar reflector (“parabolic trough reflectors 6 made of solar reflector film,” see [0046]) is made of a solid reflective material or plastic covered with a thin reflective coating on the interior surface.  (See Rejection for Claim 12 for motivation to add the solar reflector)

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup as applied to Claim 1 above, in further view of Mohanty et al. (US-20170233269-A1, Aug. 17, 2017).  Kurup, in view of Mohanty et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 2-4 – Kurup discloses the system of Claim 1, but does not teach wherein the photocatalyzing surface comprises at least one water-permeable surface.
Like Kurup (see Rejection for Claim 1), Mohanty et al. discloses a water sanitization system with a transparent water tank and a photocatalyzing surface having a titanium dioxide-coated substrate disposed within the transparent water tank, i.e.
. . . a water treatment device . . . [which] includes a chamber with an inlet to receive water contaminated with pathogens and an outlet to dispense treated water. A titanium dioxide catalytic element is disposed in the chamber to kill the pathogens in the water via at least one of electrocatalytic activity and photo catalytic activity.  (See Mohanty et al. [0003])

The chamber 104 can be defined at least in part by a wall 112 configured to allow light to pass therethrough into the chamber 104. The wall 112 can generally be translucent and in some cases can be transparent.  (See Mohanty et al. [0037])

Mohanty et al. further teaches the photocatalyzing surface comprises at least one water-permeable surface in the form of “mesh” or a water-impermeable surface in the form of a sheet (“thin film”), and the photocatalyzing surface substrate can be made of the non-reactive metals of steel or aluminum, i.e.
. . . the photocatalytic element 130 can comprise a titanium dioxide. For example, titanium dioxide can be in the form of nano tubes immobilized or disposed on a substrate. . . . The conductive substrate can be of any suitable configuration, such as a coil, mesh, cylinder, thin foil, etc. Non-limiting examples of conductive substrate materials can include steel, copper, aluminum, conductive polymers, metalized polymers (e.g. gold coated KAPTON and the like), and other conductive materials which exhibit suitable stability.  (See Mohanty et al. [0038], emphasis added)

One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Kurup photocatalyzing surface with a titanium dioxide-coated substrate of “titanium dioxide . . . in the form of nano tubes immobilized or disposed on a substrate . . . The conductive substrate can be any suitable configuration such as . . . mesh . . . thin foil etc. . . . [with] examples of conductive substrate materials . . . includ[ing] steel [and] aluminum” (see Mohanty et al. [0038]), i.e.
Claim 2 – wherein the photocatalyzing surface comprises at least one water-permeable surface,

Claim 3 – wherein the [at least one] water permeable surface is in the form of a mesh,

 wherein [the] photocatalyzing surface comprises at least one solid impermeable surface,

Claim 6 – wherein the [at least one] solid impermeable surface is in the form of a sheet,

Claim 8 – wherein the photocatalyzing surface substrate is made of a non-reactive metal, and

Claim 9 – wherein the non-reactive metal includes aluminum or steel,

as taught by Mohanty et al. since:
1).	Like Kurup, Mohanty et al. discloses a water sanitization system with a transparent water tank and a photocatalyzing surface having a titanium dioxide-coated substrate disposed within the transparent water tank (see above paragraph); and
2).	Mohanty et al. states that such a photocatalyzing surface having a titanium dioxide-coated substrate, i.e. TiO2 nanotubes coated on a mesh or sheet (“thin film”), has advantages.
Inherently immobilized TiO2 nanotubes can be easily formed through the anodization of titanium metal.  Anodically formed TiO2 nanotube arrays (TNAs) have additional benefits of easily manipulated dimensions and better connectivity to a metal or conductive substrate. . . . The metal oxide can be immobilized onto a substrate by anodization, which provides a highly organized, high surface area material, or by any other suitable approach.  In general, increased surface area helps to provide increased sites for radical generation, thus increasing oxidation of pathogenic materials.  (See Mohanty et al. [0038])

3).	Mohanty et al. further states that the photocatalyzing surface substrate, i.e. “the conductive substrate can be of any suitable configuration, such as . . . mesh (the disclosed at least one water-permeable surface in the form of a mesh) . . . thin film (the disclosed at least one solid impermeable sheet), etc.” (see Mohanty et al. [0038]). In other words, both mesh and a sheet are “suitable configurations” for the photocatalyzing surface substrate;
4).	Mohanty et al. further states that the photocatalyzing surface substrate, i.e. conductive substrate material,” is made of non-reactive metals (relative to the TiO2 nanotube metal), where “examples of conductive substrate materials can include steel, copper, aluminum, conductive polymers, metalized polymers (e.g. gold coated KAPTON and the like), and other conductive materials” because the named non-reactive metals “exhibit suitable 2 is “immobilized onto a substrate by anodization” (see Mohanty et al. [0038]). 
Additional Disclosures Include:
Claim 3 – The Combination discloses the system of Claim 2, wherein the water permeable surface is in the form of a mesh.  (See Rejection for Claim 2 above, where the Rejection for Claim 3 is included)
Claim 4 – The Combination discloses the system of Claim 3, wherein the water permeable surface comprises a nested plurality of homologous structures, since the water permeable surface is in the form of a non-reactive metal mesh that is titanium dioxide-coated – the mesh and its coating form the nested plurality (three) of homologous structures, i.e. titanium dioxide coating / mesh / titanium dioxide coating, are the three nested homologous structures.  (See Rejections for Claim 2-3 above)
Claim 5 – The Combination discloses the system of Claim 1, wherein photocatalyzing surface comprises at least one solid impermeable surface. (See Rejection for Claim 2 above, where the Rejection for Claim 5 is included)
Claim 6 – The Combination discloses the system of Claim 5, wherein the solid impermeable surface is in the form of a sheet.  (See Rejection for Claim 2 above, where the Rejections for Claims 5 and 6 are included)
Claim 7 – The Combination discloses the system of Claim 6, wherein the solid impermeable surface comprises a nested plurality of homologous structures, since the solid impermeable surface is in the form of a non-reactive metal sheet that is titanium dioxide-coated – the sheet and its coating form the nested plurality (three) homologous structures, i.e. titanium dioxide coating / sheet / titanium dioxide coating, are the three nested homologous structures.  (See Rejections for Claim 2 and 5-6 above for the solid impermeable surface)
Claim 8 – The Combination discloses the system of Claim 1, wherein the photocatalyzing surface substrate is made of a non-reactive metal.
Claim 9 – The Combination discloses the system of Claim 8, wherein the non-reactive metal includes aluminum or steel.  (See Rejection for Claim 2 above, where the Rejection for Claim 9 is included)

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurup as applied to Claim 12 above, in further view of Hilliard (US-9097437-B2, Aug. 4, 2015).  Kurup, in view of Hilliard, are hereinafter known as Combination II.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 14-17 – Kurup discloses the system of Claim 12, but does not teach wherein the reflector is in the form of a hollow frustrum with an inside surface reflecting light toward a central axis.  However, Kurup discloses the solar reflector has a concave shape in the form of a circular paraboloid (see Rejections for Claims 12-13 and 18 above), the solar reflector “used to concentrate sunlight on the photocatalytic composite (the disclosed photocatalyzing surface) contained in the” system (see Kurup [0038]).
Like Kurup, Hilliard discloses a device used “for the purification of water” (see Hilliard 16:52-57), with a transparent water tank (transparent receiver tube 11) seated in a solar reflector (concentrator conical concentrators, i.e. CCC 70 with “conical reflector sections 80,” see Hilliard 25:17-22) (see Hilliard Figure 11) (see Rejection for Claims 1 and 12 for what Kurup discloses).  Hilliard further teaches:
Claim 14 –  wherein the [solar] reflector (concentrator conical concentrators, i.e. CCC 70 with “conical reflector sections 80,” see Hilliard 25:17-22) is in the form of a hollow frustrum (“conical frustum”), as disclosed at Hilliard Figure 11 and 25:17-22, with an inside surface reflection light toward a central axis, as disclosed in Figure 10.
Claim 15 – The system of Claim 14, wherein the frustrum (“conical frustum”) is in the form of a truncated hollow cone or hollow pyramid, as disclosed at Hilliard Figure 11 and 25:17-22.
Claim 16 – The system of Claim 15, wherein the hollow pyramid has a regular polygonal cross section, as disclosed at Hilliard Figure 18(b) where the Figure 18(b) 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Kurup solar reflector in the shape of the solar reflector taught by Hilliard, i.e.,
Claim 14 –	wherein the [solar] reflector is in the form of a hollow frustrum with an inside surface reflection light toward a central axis,
Claim 15 –	wherein the [hollow] frustrum is in the form of a truncated hollow cone or hollow pyramid,
Claim 16 –	wherein the hollow pyramid has a regular polygonal cross section,
(See above Paragraph)

since Hilliard states that with the hollow frustum-shaped solar reflector, “it may thus be readily understood that each conical section, or frustum, will concentrate direct solar radiation into an identical volume comprising the embodied receiver tube (the disclosed transparent water tank having the photocatalyzing surface within)” (see Hilliard 25:17-22) – and concentrating the solar radiation evenly (i.e. “into an identical volume”) around the transparent water tank, having the photocatalyzing surface within, would be of interest to Kurup to ensure that all available photocatalyzing surface is “exposed to sunlight until the water is purified by photocatalysis” (see Kurup [0046]).
Additional Disclosures Include:
Claim 17 – Combination II disclose the system of Claim 16, wherein the regular polygonal cross section is a triangle or square.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to optimize the solar reflector’s number of sides for the application, i.e.,
wherein the regular polygonal cross section is a triangle (3 sides) or square (4 sides) or a regular polygonal cross section with 24 sides (see four paragraphs up) or a regular polygonal cross section with less than 24 sides,
since the hollow frustum-shaped solar reflector, with a polygonal cross section of 3 sides, 4 sides, 24 sides, or less than 24 sides functions the same to concentrate the solar radiation evenly around the transparent water tank having the photocatalyzing surface within.  Specifically, Hilliard states, at 25:17-22, “it may thus be readily understood that each conical section, or frustum, will concentrate direct solar radiation into an identical volume comprising the embodied receiver tube (the disclosed transparent water .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
WO-2020014218-A2 (WIPO application PCT/US2019/040991, filed Jul. 9, 2019) is the published child continuation of the instant application.  The art applied in the WIPO application follows (see WO-2020014218-A3).
A).	Kurup (US-20140183141-A1, Jul. 3, 2014) – “X” reference.  Primary reference applied above.
B).	Mohanty et al. (US-20170233269-A1, Aug. 17, 2017) – “Y” reference.  Secondary reference applied above.
C).	Hilliard (US-9097437-B2, Aug. 4, 2015) – “Y” reference.  Secondary reference applied above.
D).	Gonzalez et al. (US-6409928-B1, Jun. 25, 2002) – “A” reference.
E).	Sakai et al. (JP-2004195461-A, Jul. 15, 2004 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 49 pages) – “A” reference.
F).	Yemin et al. (CN-202482101-U, Oct. 10, 2012 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 17 pages) – “A” reference.
G).	Jain (US-9809468-B1, Nov. 7, 2017) – “A” reference.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        1/1/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779